Title: From James Madison to Hans Henrik Ankarheim, 15 July 1808
From: Madison, James
To: Ankarheim, Hans Henrik



Sir,
Dept. of State, July 15. 1808.

I have had the honor to receive your letter of the 15th. Ult. of which Mr. Farwell was the Bearer, and to hand to the President, the one addressed to him by the same conveyance.
The distressful wants  & apprehensions of the Inhabitants of St: Bartholomews, excite in the President all the sympathy which is due to them, and nothing could be more gratifying to his benevolence than to find himself under circumstances not restraining him from contributing to their relief, by complying with your Excellency’s earnest solicitations.  Such unfortunately is not the case.  The inhibition of Exports from the United States, was a painful measure imposed by imperious considerations, and founded in that exact impartiality, which forms the basis of their Neutral policy.  Without dwelling therefore, on the limited discretion which the law has left to the President, the discernment and condor of your Excellency will not misconstrue his motives in declining a precedent which would force on him, an unwarrantable distinction among belligerents, or if invalidating the scope of a law  so deeply important to the National interests.  Sincerely wishing that the supplies which cannot be derived from this source may have resulted from the provident attention, which your Excellency will doubtless have extended to others, I have the honor to remain, Your Excellency’s most obedt. & most Hble. Servt.

James Madison.

